DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third part” of claims 11-14 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the Specification, including the amendments to paragraph [0038] of the Detailed Description submitted 3/22/2022, lacks reference to the “third part” of claims 11-14. While a description of the “third part” is provided, the claim element cannot be determined from the drawings since identifying numerals are not provided.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 11-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (U.S. 7,841,881). All reference is made to Fig. 5.
With respect to claim 1, Hsu discloses a cable connector housing for hazardous areas (see Abstract), comprising: a first part (10A); a second part (10B); a first cable gland (right-most 20A); and a second cable gland (left-most 20A), wherein the first part is configured to connect to and separate from the second part, wherein when the first part is connected to the second part a cavity (14A and 14B) is formed within which a cable connector (41) is housable, wherein the first cable gland is configured to connect to the first part and a part of a first cable (40) that is configured for use in hazardous areas (the system is described as a waterproof connector, thus wet environments), wherein the second cable gland is configured to connect to the second part and a part of the second cable (40) that is configured for use in hazardous areas, and wherein the first part, the second part, the first cable gland, and the second cable gland are configured such that when the first part is connected to the second part, the first cable gland is connected to the first part, the first part is connected to the part of the first cable, the second cable gland is connected to the second part, and the second part is connected to the part of the second cable, a connector housing is formed that is configured for use in the hazardous area. See Figs. 4-5. Specifically, Hsu discloses a waterproof cable connector; thus for being used in wet environments.
With respect to claim 2, Hsu discloses the cable connector housing according to claim 1, wherein the first part is configured to screw to the second part. See threads 13A and 13B.
With respect to claim 6, Hsu discloses a cable connector housing for hazardous areas (see Abstract), comprising: a first part (10A); a second part (10B); a first cable gland (right-most 20A); and a second cable gland (left-most 20A), wherein the second part is configured to connect to and separate from the first part, wherein when the second part is connected to the first part a cavity (see 14A and 14B) is formed within which a cable connector (41) is housable, wherein the first cable gland is configured to connect to the first part and a part of a first cable (40) that is configured for use in a hazardous area (the system is described as a waterproof connector, thus wet environments), wherein the second cable gland is configured to connect to the second part and a part of the second cable (40) that is configured for use in the hazardous area, and wherein the first part, the second part, the first cable gland, and the second cable gland are configured such that when the first part is connected to the second part, the first cable gland is connected to the first part, the first part is connected to the part of the first cable, the second cable gland is connected to the second part, and the second part is connected to the part of the second cable, a connector housing is formed that is configured for use in the hazardous area. See Figs. 4-5. Specifically, Hsu discloses a waterproof cable connector; thus for being used in wet environments.
With respect to claim 7, Hsu discloses the cable connector housing according to claim 6, wherein the second part is configured to screw to the first part. See threads 13A and 13B.
With respect to claim 11, Hsu discloses a cable connector housing for hazardous areas (see Abstract), comprising: a first part (10A); a second part (10B); a third part (see left and right “sealing rings” 22A; see note below); a first cable gland (right most 23A); and a second cable gland (left most 23A), wherein the second part is configured to connect to and separate from the first part, wherein the third part is configured to connect to and separate from the first part, wherein the second part is configured to connect to and separate from the third part, wherein when the second part is connected to the first part, the third part is connected to the first part, and the second part is connected to the third part, a cavity (see 14A and 14B) is formed within which a cable connector (41) is housable, wherein the first cable gland is configured to connect to the first part and a part of a first cable (40) that is configured for use in hazardous areas (the system is described as a waterproof connector, thus wet environments), wherein the second cable gland is configured to connect to the second part and a part of the second cable (40) that is configured for use in hazardous areas, and wherein the first part, the second part, the third part, the first cable gland, and the second cable gland are configured such that when the second part is connected to the first part, the third part is connected to the first part, the second part is connected to the third part, the first cable gland is connected to the first part, the first part is connected to the part of the first cable, the second cable gland is connected to the second part, and the second part is connected to the part of the second cable, a connector housing is formed that is configured for use in the hazardous area. See Figs. 4-5. Specifically, Hsu discloses a waterproof cable connector; thus for being used in wet environments.
It is noted that the left-most element 23A, in Fig. 5 of Hsu, is additionally improperly numbered as “22A” and “221A”. In the rejection above, the “third part” is referenced solely as the structures 22A (on the left and right) which also comprise grooves 220A.
With respect to claim 12, Hsu discloses the cable connector housing according to claim 11, wherein the second part and the third part form a lid of the first part. See Fig. 5. It is seen that when the second part (10B) is attached to the cable gland (left-most 23A) and the third part (left-most 22A), the resulting structure forms a “lid” over the cavity (14A) of the first part (10A).
With respect to claim 15, Hsu discloses the cable connector system for hazardous areas, comprising: the cable connector housing according to claim 1; and a cable connector (41), wherein the cable connector has a first part connected to the first cable that is connected to the first cable gland and has a second part connected to the second cable that is connected to the second cable gland, wherein the first part and second parts of the cable connector are configured to connect to one another, wherein the cable connector is housable within the cavity formed within the cable connector housing, and wherein the cable connector is not configured for hazardous areas. See Fig. 5.
With respect to claim 16, Hsu discloses the cable connector system for hazardous areas, comprising: the cable connector housing according to claim 6; and a cable connector (41), wherein the cable connector has a first part connected to the first cable that is connected to the first cable gland and has a second part connected to the second cable that is connected to the second cable gland, wherein the first part and second parts of the cable connector are configured to connect to one another, wherein the cable connector is housable within the cavity formed within the cable connector housing, and wherein the cable connector is not configured for hazardous areas. See Fig. 5.
With respect to claim 17, Hsu discloses the cable connector system for hazardous areas, comprising: the cable connector housing according to claim 11; and a cable connector (41), wherein the cable connector has a first part connected to the first cable that is connected to the first cable gland and has a second part connected to the second cable that is connected to the second cable gland, wherein the first part and second parts of the cable connector are configured to connect to one another, wherein the cable connector is housable within the cavity formed within the cable connector housing, and wherein the cable connector is not configured for hazardous areas. See Fig. 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. 7,841,881) in view of Lewin et al. (U.S. 10,424,867).
With respect to claims 3 and 8, Hsu fails to disclose that the first part is configured to bolt to the second part.
Lewin, on the other hand, is an example within the art that teaches a waterproof connection system (Fig. 1) with a first connector gland (100, Fig. 1) connected with a second connector port (200, Fig. 1) via bolts (35, Fig. 1).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to modify the connector housing of Hsu, with the teachings of Lewin, to improve the water-tight seal by allowing a user to manually tighten the connection between the parts.
Claim 4-5, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. 7,841,881) in view of Marbach et al. (U.S. 11,070,043).
With respect to claims 4, 9, and 13 Hsu fails to disclose that a structural material of the first part and the second part comprises metal.
Marbach, on the other hand, is an example within the art that teaches a waterproof connector assembly (Fig. 4) having a sleeve (402, Fig. 4) and cable glands (406A and 406B, Fig. 4) that are made from metal (see col. 7, lines 24-30 and col. 8, lines 31-38).
Accordingly, it would have been obvious to a person having ordinary skill before the invention was effectively filed to modify the material of the first and second parts of Hsu, with the teachings of Marbach, so that a structural material of the first part and the second part comprises metal as to improve the durability and life-span of the connector housing. 
With respect to claims 5, 10, and 14 Hsu fails to disclose that a structural material of the first part and the second part comprises plastic.
Marbach, on the other hand, is an example within the art that teaches a waterproof connector assembly (Fig. 4) having a sleeve (402, Fig. 4) and cable glands (406A and 406B, Fig. 4) that are made from plastic (see col. 7, lines 24-30 and col. 8, lines 31-38).
Accordingly, it would have been obvious to a person having ordinary skill before the invention was effectively filed to modify the material of the first and second parts of Hsu, with the teachings of Marbach, so that a structural material of the first part and the second part comprises plastic as to improve the ease and cost of manufacturing the connector housing as well as improving corrosion characteristics. 

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 6, and 11, the Applicant argues that Hsu does not anticipate the claim language of “wherein the first cable gland is configured to connect to the first part and a part of a first cable that is configured for use in a hazardous area, wherein the second cable gland is configured to connect to the second part and a part of a second cable that is configured for use in the hazardous area.” Further, the Applicant asserts that Hsu discloses that a “securing fastener 23A is connected only to the body 10A/10B, and is not connected to both the body 10A/10B and the wire 40.” The Examiner disagrees that Hsu does not anticipate the limitations of claim 1. The limitations in question recite that the first and second cable glands be configured to connect to the first and second parts and first and second cables, respectively. Further, the claim language does not require that the cable glands be directly connected to the wires nor in direct contact with the wires. As such, it is seen that the cable glands (20A) are configured to connect to a part of the cables (40) since they compress, and press against, the clamping rings (22A) which are clamped around the cables (40). In other words, the cable glands are configured to connect to the part of the cables via the clamping rings. It appears that the Applicant’s argument relies solely upon the fact that the cable glands are not directly in contact with the cables. This is not consistent with the claim language. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833